Notice of Pre-AIA  or AIA  Status
Claims 1-20 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 7, 16, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 14 of U.S. Patent No.10,572,640. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1, 5, & 7 are anticipated by patented claim 1 of the ‘640 patent, while instant claims 16 & 20 are anticipated by patented claim 14 of the ‘640 patent.  Patented claims 1 & 14 of the ‘640 patent recite “creating a faceted classification, wherein the faceted classification is at least one of an analytic and synthetic classification that uses semantic categories that are at least one of general and subject-specific, wherein the semantic categories are used to create a full classification entry, and wherein the full classification entry is the identity of a user” [which is recited in instant claims 5 & 20] and “correlating a biometric measurement data In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8-10, 16-18, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. Patent 2010/0106558) in view of Burgess (U.S. Patent 2012/0151553).


Li discloses a system and method for collecting data related a user's activities and authenticating a user comprising: one or more processors (paragraph 0031); one or more sensors operably coupled to the one or more processors, wherein a first sensor is operatively configured to generate user data (e.g. the user input peripherals of paragraph 0032); a database operatively configured to categorize and store user data (paragraph 0047); non-transitory computer readable memory having a plurality of executable instructions stored thereon (paragraph 0031), wherein the instructions, when executed by the one or more processors, cause the one or more processors to process operations, comprising: configuring the one or more processors to operate in a first processing mode (the configuration/administration mode: e.g. paragraphs 0039 & 0113; and Figure 11); configuring the one or more processors to operate in a second processing mode (the data analysis mode: e.g. paragraph 0107 & Figure 12); comparing at least one set of stored data to at least one rule (paragraph 0100); generating a score based on the comparison of the one set of stored data to the at least one rule, wherein the as a percentage of the population of data sets compared that agree with the rule, and wherein the score is represented as a standard deviation of scores from a median (Ibid, and paragraphs 0068-0070); use the score to generate a trust level (paragraphs 0042-0051); store the trust level and time the trust level was generated in a memory (Ibid, particularly paragraph 0042; see also paragraph 0099 regarding recording when the trust level was generated). 
	Although Li discloses comparing data to rules based on user inputs, Li is technically silent regarding creating at least one rule.  However, Burgess discloses a 

Regarding claims 2 and 17:	The combination further discloses wherein the system is operatively configured as a dynamically evolving cognitive architecture, wherein the architecture includes processing the stored data using state models that make predictions of state, receive observations of state, compare the predictions to the observations of state, and use the differences to change the state model (Burgess, paragraphs 0219-0228). 

Regarding claims 3 and 18:	The combination further discloses wherein the trust level represents the value of a secure key (Burgess, paragraphs 0085 & 0106-0107).71 PERS-0001 

Regarding claims 5 and 20:	The combination further discloses wherein the one or more processors are further configured to process operations comprising: creating a faceted classification, wherein the faceted classification is at least one of an analytic and synthetic classification that uses semantic categories that are at least one of general and subject- 

Regarding claim 6:	The combination further discloses wherein the full classification is based on at least one policy and at least one data set, establish a trust level in the range of 1 to 100 and assign it to the classification entry, and wherein the trust level of the classification entry degrades over time according to the at least one rule (Li, paragraph 0044). 

Regarding claim 8:	The combination further discloses wherein the data collected is at least one of described using common standards, stored in a database for determination of repeats of prior occurrences, and mapped into a mathematical universe uniquely created for a user (described using common standards at Li, paragraphs 0042 & 0099-0101). 

Regarding claim 9:	The combination further discloses wherein the characteristics of the mapping is one directional in nature such that the original metrics can no longer be reverse mapped once mapping has occurred, and wherein the mapping maintains relative distance between occurrences in a manner such that a repeat of prior occurrences can continue to be detected for supporting the validity of the trust level (hashing [non-reversible] at Burgess, paragraph 0107). 

. 


Claims 4, 14, 15, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Burgess as applied to claims 1 & 16 above, and further in view of Ramachandran (U.S. Patent Publication 2015/0294097).

Regarding claims 4 and 19:	Li and Burgess are silent regarding wherein the one or more sensors collect at least one of biometric data of a user and behavioral data of a user, wherein the behavioral data includes at least one of location data and time, proximity to other identifiable devices, proximity to other individuals and activities conducted on the one of more processors.  However, Ramachandran discloses a related invention comprising sensors that gather biometric data (Figure 7, and paragraphs 0125-0132).  It would have been obvious prior to the effective filing date of the instant invention to use biometric authentication in the invention(s) disclosed by Li and/or Burgess, as doing so would lead to the predictable result of a more secure authentication method for one’s devices by virtue of two-factor authentication, i.e. one needs both the knowledge of the actual sequence of touches to authenticate, as well as actively touch the screen at the level of timing inherent to the specific user (Ramachandran, Ibid).


Regarding claim 15:	The combination further discloses wherein the stored data is independent from a user's identity (Ramachandran, paragraphs 0122-0123).


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Burgess as applied to claim 1 above, and further in view of Kohlenberg (U.S. Patent Publication 2011/0148633).

Regarding claim 11:	Li and Burgess are silent regarding wherein the first sensor generates acceleration and rate about an axis of travel over time, wherein the data generated represents a route, wherein the route has a shape, and wherein the shape of the route is stored as user data.  However, Kohlenberg discloses a related invention wherein these limitations are taught (paragraphs 0006-0012).  It would have been obvious prior to the effective filing date of the instant invention to use route-tracking data to authenticate oneself to the invention(s) of Li and/or Burgess, as doing so provides for a more secure and flexible authentication system (Kohlenberg, paragraph 0005).

Regarding claim 12:	The combination further discloses wherein the data generated is location independent (Kohlenberg, paragraph 0010, noting that the route data is recorded separately from the layout of the building and must be analyzed in view of the layout to determine if any anomalous results [i.e. moving through a wall] are present). 

Regarding claim 13:	The combination further discloses wherein the data generated is used to support trust values (Kohlenberg, paragraph 0010). 
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849.  The examiner can normally be reached on 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        3/25/2021